                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA, et al.,                   Case No. 16-cv-02120-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9             v.                                          MOTION TO CERTIFY ORDER FOR
                                                                                             INTERLOCUTORY APPEAL
                                  10     ACADEMY MORTGAGE
                                         CORPORATIONN,                                       Docket No. 134
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In this qui tam suit brought by Relator under the False Claims Act (“FCA”), the Court

                                  15   denied Defendant Academy Mortgage’s (“Academy”) motion to dismiss. See Docket No. 117

                                  16   (“Order”). Academy now asks the Court to certify the Order for interlocutory appeal. See Docket

                                  17   No. 134 (“Mot.”).

                                  18          For the reasons below, the Court DENIES Academy’s motion.

                                  19                                        I.       BACKGROUND

                                  20          Relator in this case alleges that Academy defrauded the Government by falsely certifying

                                  21   loans for insurance coverage from the Federal Housing Administration (“FHA”), causing the

                                  22   Department of Housing and Urban Development (“HUD”) to become liable for the loans.

                                  23   Academy moved to dismiss, arguing that the Relator’s amended complaint failed to allege that

                                  24   Academy made materially false claims or acted with scienter. See Docket No. 50. On August 24,

                                  25   2018, the Court denied the motion. See Order. The Court determined that the Relator had

                                  26   adequately alleged an FCA claim under a “promissory fraud” theory, based on allegedly false

                                  27   claims in connection with annual certifications Academy submitted to the FHA. Id. at 12–15. The

                                  28   Court also held that, “[w]hile the complaint is not sufficiently specific to state false claims based
                                   1   on loan-level certifications, . . . [the] Relator is permitted to take discovery on loan-level

                                   2   certifications [in addition to annual certifications] and may assert those as bases for false claims if

                                   3   the evidence so proves.” Id. at 14 n.4.

                                   4             On the same day, the Ninth Circuit decided United States v. Stephens Institute, 901 F.3d

                                   5   1124 (9th Cir. 2018). Academy subsequently moved for leave to file a motion for reconsideration

                                   6   of the Order, arguing that Stephens Institute clarified the standard for analyzing falsity under the

                                   7   FCA. See Docket No. 126. The Court denied Academy’s motion, explaining that while Stephens

                                   8   Institute shed light on the requirements for proving falsity under an implied false certification

                                   9   theory, it did not address the promissory fraud theory on which the Order relied. See Docket No.

                                  10   133 at 4–5. The Court did recognize, however, that “Stephens Institute makes definitively clear

                                  11   that the Relator has failed to establish falsity under an implied false certification theory.” Id. at 4.

                                  12             On October 12, 2018, Academy filed the instant motion, asking the Court to certify two
Northern District of California
 United States District Court




                                  13   questions for interlocutory appeal under 28 U.S.C. § 1292(b):

                                  14        1. Do Relator’s claims of promissory fraud state a claim where the basis for falsity is

                                  15             subsequent regulatory non-compliance, and neither the annual certification nor the claim

                                  16             for payment identify specific regulations or conduct?

                                  17        2. Is Relator allowed to conduct discovery and present evidence on her implied false

                                  18             certification claims, which the Court determined to fail the pleading standards under Rule

                                  19             12(b)(6), as a result of the survival of other claims to which the Court applied a different

                                  20             pleading standard?

                                  21   Mot. at 4.

                                  22                                           II.      DISCUSSION

                                  23   A.        Legal Standard

                                  24             Title 28 U.S.C. § 1292(b) sets forth when an order may be certified for interlocutory

                                  25   appeal:

                                  26                    When a district judge, in making in a civil action an order not
                                                        otherwise appealable under this section, shall be of the opinion that
                                  27                    such order involves a controlling question of law as to which there is
                                                        substantial ground for difference of opinion and that an immediate
                                  28                    appeal from the order may materially advance the ultimate
                                                                                            2
                                                      termination of the litigation, he shall so state in writing in such
                                   1                  order.
                                   2   The purpose of this statute is to allow for “immediate appeal of interlocutory orders deemed

                                   3   pivotal and debatable.” Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 46 (1995). “The

                                   4   precedent in this circuit has recognized the congressional directive that section 1292(b) is to be

                                   5   applied sparingly and only in exceptional cases.” In re Cement Antitrust Litig. (MDL No. 296),

                                   6   673 F.2d 1020, 1027 (9th Cir. 1981); see also Envtl. Prot. Info. Ctr. v. Pac. Lumber Co., No. C 01-

                                   7   2821, 2004 WL 838160, at *4 (N.D. Cal. Apr. 19, 2004) (“Certification for interlocutory review is

                                   8   appropriate only in ‘exceptional’ or ‘extraordinary’ circumstances, not simply where issues are

                                   9   hard or questions are somewhat new.”) (citing Coopers & Lybrand v. Livesay, 437 U.S. 463, 474

                                  10   (1978)).

                                  11          As § 1292(b) sets forth, the party seeking to file an interlocutory appeal must show that (1)

                                  12   the order involves a controlling question of law; (2) there is a substantial ground for difference of
Northern District of California
 United States District Court




                                  13   opinion regarding that legal question; and (3) an immediate appeal may materially advance the

                                  14   ultimate termination of the litigation. See Reese v. BP Expl. (Alaska) Inc., 643 F.3d 681, 687–88

                                  15   (9th Cir. 2011). These requirements are addressed below.

                                  16   B.     Waiver and Untimeliness

                                  17          Relator makes two threshold arguments that Academy’s motion should not be considered

                                  18   at all. First, Relator claims Academy has waived the promissory fraud and annual certification

                                  19   issues “because it failed to properly raise them during the motion to dismiss briefing.” Docket No.

                                  20   149 (“Opp.”) at 3. However, “[o]nce a federal claim is properly presented, a party can make any

                                  21   argument in support of that claim; parties are not limited to the precise arguments they made

                                  22   below.” Yee v. City of Escondido, 503 U.S. 519, 534 (1992). Academy’s motion to dismiss

                                  23   argued that Relator’s FCA claims failed because she did not sufficiently allege, under any theory

                                  24   of liability, that Academy made false claims in its annual certifications, or that Academy’s annual

                                  25   certifications of compliance were material to the government’s decision to pay FHA insurance

                                  26   claims. Docket No. 50 at 2. Now, Academy seeks to appeal the Court’s determination that

                                  27   Relator adequately stated a promissory fraud theory of FCA liability on the basis of Academy’s

                                  28   allegedly false annual certifications of compliance with government regulations. Thus,
                                                                                          3
                                   1   Academy’s motion presents—“at most—a new argument to support what has been a consistent

                                   2   claim” that Relator has not established falsity and materiality under the FCA. Citizens United v.

                                   3   FEC, 558 U.S. 310, 331 (2010) (internal quotation marks omitted); see United States of Am. v.

                                   4   Sineneng-Smith, -- F.3d ---, No. 15-10614, 2018 WL 6314287, at *3 (9th Cir. Dec. 4, 2018)

                                   5   (finding that appellant had preserved her overbreadth argument “[a]lthough [she] never

                                   6   specifically argued overbreadth” because “she has consistently maintained that a conviction under

                                   7   the statute would violate the First Amendment”). Academy has not waived the annual

                                   8   certification issue it seeks to certify for appeal.

                                   9           Second, although Relator acknowledges that “there is no specified deadline for seeking

                                  10   certification for an interlocutory appeal under 28 U.S.C. § 1292(b),” she urges the Court to find

                                  11   that Academy’s 49-day “delay” in seeking certification from the date of the Order is “fatal.” Opp.

                                  12   at 14. Courts have instructed that “a district judge should not grant an inexcusably dilatory
Northern District of California
 United States District Court




                                  13   [§ 1292(b)] request.” Spears v. Washington Mut. Bank FA, No. C-08-00868 RMW, 2010 WL

                                  14   54755, at *1 (N.D. Cal. Jan. 8, 2010) (denying § 1292(b) motion as untimely where moving party

                                  15   “provided no reason for the two and a half month delay in seeking certification”) (quoting

                                  16   Richardson Electronics, Ltd. v. Panache Broadcasting of Pennsylvania, Inc., 202 F.3d 957, 958

                                  17   (7th Cir. 2000)). Here, Academy first sought reconsideration of the Order before requesting

                                  18   certification of the Order for appeal. See Docket No. 126. Academy filed the instant motion only

                                  19   nine days after the Court denied reconsideration. See Docket No. 133. Thus, Academy’s motion

                                  20   is not so “inexcusably dilatory” as to be untimely.

                                  21           Accordingly, the Court proceeds to the merits of Academy’s motion.

                                  22   C.      Question 1

                                  23           The first question Academy seeks to certify for interlocutory appeal is: “Do Relator’s

                                  24   claims of promissory fraud state a claim where the basis for falsity is subsequent regulatory non-

                                  25   compliance, and neither the annual certification nor the claim for payment identify specific

                                  26   regulations or conduct?” Mot. at 4.

                                  27           1.      Controlling Question of Law

                                  28           “[A]ll that must be shown in order for a question to be ‘controlling’ is that resolution of the
                                                                                             4
                                   1   issue on appeal could materially affect the outcome of litigation in the district court.” In re

                                   2   Cement Antitrust Litig., 673 F.2d at 1026.

                                   3          The first question meets this standard. The Court allowed Relator’s claims to proceed on a

                                   4   promissory fraud theory predicated on Academy’s allegedly false annual certifications. See Order

                                   5   at 16–18. But the Order concluded that no other theory of liability (i.e., “literally false” or “false

                                   6   certification”) applied. See id. at 12. The Order also dismissed Relator’s allegations regarding

                                   7   loan-level certifications as insufficient to state an FCA claim. See id. at 14 n.4. Thus, a

                                   8   determination on appeal that annual certifications of regulatory compliance cannot give rise to

                                   9   FCA liability as a matter of law would materially affect the outcome of this litigation—Relator’s

                                  10   complaint would be dismissed in its entirely. See Envtl. Prot. Info. Ctr., 2004 WL 838160, at *3

                                  11   n.7 (“[S]ection 1292(b)’s conditional language has long been read to require courts to consider the

                                  12   effect of immediate review and reversal, not just review.”) (emphasis in original); see, e.g.,
Northern District of California
 United States District Court




                                  13   Canela v. Costco Wholesale Corp., No. 13-CV-03598-BLF, 2018 WL 3008532, at *1 (N.D. Cal.

                                  14   June 15, 2018) (finding a standing issue to be “a purely legal question” that is controlling “because

                                  15   a reversal on appeal would mean that . . . [plaintiff] cannot pursue her PAGA claim in federal

                                  16   court at all”); Bennett v. Islamic Republic of Iran, 927 F. Supp. 2d 833, 846 n.15 (N.D. Cal. 2013)

                                  17   (finding that “the issues raised . . . in favor of dismissal are controlling issues of law” because if

                                  18   party moving for certification prevails on appeal, it “is entitled to dismissal”).

                                  19          Thus, the first § 1292(b) factor is met.

                                  20          2.      Materially Advance Ultimate Termination of Litigation

                                  21          Similarly, because Academy’s first question is a potentially dispositive legal issue, a

                                  22   “successful interlocutory appeal . . . would materially advance the termination of this litigation.”

                                  23   Canela, 2018 WL 3008532, at *2; see Bennett, 927 F. Supp. 2d at 846 n.15 (“[A]n immediate

                                  24   appeal from the order may materially advance the ultimate termination of the litigation . . . as it

                                  25   would conserve judicial resources and spare the parties from possibly needless expense if it should

                                  26   turn out that this Court’s rulings are reversed[.]”) (quoting APCC Servs. v. Sprint Communications

                                  27   Co., L.P., 297 F. Supp. 2d 90, 100 (D.D.C. 2003)).

                                  28          The second § 1292(b) factor is therefore also met.
                                                                                          5
                                   1          3.      Substantial Ground for Difference of Opinion

                                   2          “To determine if a ‘substantial ground for difference of opinion’ exists under § 1292(b),

                                   3   courts must examine to what extent the controlling law is unclear.” Couch v. Telescope Inc., 611

                                   4   F.3d 629, 633 (9th Cir. 2010). A substantial ground for difference of opinion may be found where

                                   5   “the circuits are in dispute on the question and the court of appeals of the circuit has not spoken on

                                   6   the point, if complicated questions arise under foreign law, or if novel and difficult questions of

                                   7   first impression are presented.” Id. The Ninth Circuit has also instructed that where there are no

                                   8   conflicting court opinions, an issue may nevertheless “be certified for interlocutory appeal without

                                   9   first awaiting development of contradictory precedent” where it is a “novel legal issue[] . . . on

                                  10   which fair-minded jurists might reach contradictory conclusions.” Reese v. BP Expl. (Alaska) Inc.,

                                  11   643 F.3d 681, 688 (9th Cir. 2011). “However, ‘just because a court is the first to rule on a

                                  12   particular question or just because counsel contends that one precedent rather than another is
Northern District of California
 United States District Court




                                  13   controlling does not mean there is such a substantial difference of opinion as will support an

                                  14   interlocutory appeal.’” Couch, 611 F.3d at 633 (quoting 3 Federal Procedure, Lawyers Edition

                                  15   § 3:212 (2010)).

                                  16          Academy points to two cases, United States v. Reunion Mortgage, Inc., No. C 13-02340

                                  17   SBA, 2013 WL 5944252 (N.D. Cal. Nov. 5, 2013), and United States v. Movtady, 13 F. Supp. 3d

                                  18   325 (S.D.N.Y. 2014), that purportedly reflect a substantial ground for difference of opinion on the

                                  19   question whether a promissory fraud theory of FCA liability can be sustained by false annual

                                  20   certifications and regulatory non-compliance that occurs after certification. Mot. at 7. Both

                                  21   Reunion Mortgage and Movtady, like this case, involved alleged FCA violations in connection

                                  22   with certifications submitted to the FHA through the Direct Endorsement Lender (“DEL”)

                                  23   mortgage insurance program. In Reunion Mortgage, the court suggested that the annual

                                  24   certifications cannot on their own trigger an FCA violation, since “the FHA’s payment of each

                                  25   insurance claim is alleged to have been dependent on the individualized [loan-level] certification,

                                  26   and not [the] annual certification. 2013 WL 5944252, at *6. In contrast, Movtady explicitly

                                  27   addressed and disagreed with Reunion Mortgage. 13 F. Supp. 3d at 331. Movtady instead held

                                  28   that “both the individual-loan and annual certifications . . . are explicit conditions for ongoing
                                                                                          6
                                   1   payments and therefore proper bases for False Claims Act claims.” Id. at 330–31.

                                   2          Reunion Mortgage and Movtady do not reflect a substantial ground for difference of

                                   3   opinion that would support an interlocutory appeal, for three reasons. First, the section of Reunion

                                   4   Mortgage discussing annual certifications is dicta. There, Judge Armstrong noted that “neither of

                                   5   the FCA claims actually alleges that [the defendant]’s liability is premised on his annual

                                   6   certification to the FHA.” 2013 WL 5944252, at *6. Rather, both FCA claims were predicated

                                   7   solely “upon the allegedly false individualized certification of each individual loan.” Id.

                                   8   (emphasis in original). Thus, the court concluded that “whether [the defendant] separately

                                   9   submitted an annual certification of compliance to the FHA is inapposite for purposes of the

                                  10   instant motion.” Id. Second, Reunion Mortgage only analyzed the FCA claim under an implied

                                  11   false certification theory. See 2013 WL 5944252, at *5. It did not consider whether the outcome

                                  12   would have been different under a promissory fraud theory, and this Court has previously
Northern District of California
 United States District Court




                                  13   recognized that promissory fraud “is somewhat broader” than implied false certification as a basis

                                  14   for FCA liability. Order at 13 (quoting U.S. ex rel. Hendow v. Univ. of Phoenix, 461 F.3d 1166,

                                  15   1173 (9th Cir. 2006)). Third, both Reunion Mortgage and Movtady are district court decisions,

                                  16   and Academy has not cited any cases that indicate “the circuits are in dispute on the question”

                                  17   whether annual certifications of regulatory compliance can sustain an FCA claim. Couch, 611

                                  18   F.3d at 633 (emphasis added). The Court already found at the motion to dismiss stage that “courts

                                  19   have rejected Academy’s proposition” that regulatory non-compliance subsequent to an annual

                                  20   certification of compliance cannot be the basis of an FCA violation. Order at 16–17 (citing

                                  21   Universal Health Servs., Inc. v. United States, 136 S. Ct. 1989, 2002 (2016); United States ex rel.

                                  22   Campie v. Gilead Scis., Inc., 862 F.3d 890, 906 (9th Cir. 2017)). Academy has not presented any

                                  23   authority, at the circuit level or otherwise, that has squarely endorsed its position.

                                  24          On the other side of the scale, two district courts in addition to Movtady have held that

                                  25   annual FHA certifications can give rise to FCA violations. In United States v. Wells Fargo Bank,

                                  26   N.A., the court ruled that allegations that Wells Fargo contravened its annual certifications by

                                  27   knowingly failing to report FHA loans with underwriting violations to HUD were sufficient to

                                  28   “state a claim based on the implied legal certification theory of FCA liability.” 972 F. Supp. 2d
                                                                                          7
                                   1   593, 625 (S.D.N.Y. 2013). In United States v. Ocwen Loan Servicing, LLC, the court found that

                                   2   annual FHA certifications support an FCA claim because compliance is a condition to payment of

                                   3   claims. No. 4:12-CV-461, 2016 WL 2992229, at *6–8 (E.D. Tex. May 24, 2016). Cf. United

                                   4   States v. Luce, 873 F.3d 999, 1009 (7th Cir. 2017) (affirming district court’s ruling that

                                   5   defendant’s false annual certifications to FHA that he has no criminal history could give rise to

                                   6   FCA liability where the certification is required for participation in mortgage insurance program);

                                   7   United States v. Americus Mortg. Corp., No. 4:12-CV-02676, 2014 WL 4274279, at *8 (S.D. Tex.

                                   8   Aug. 29, 2014) (finding allegations that defendant made false representations in loan-level and

                                   9   annual FHA certifications sufficient to state an FCA claim, albeit without clearly indicating

                                  10   whether annual certifications alone would have been sufficient).

                                  11          Accordingly, Academy has not established a substantial ground for difference of opinion

                                  12   exists as to the first question. The question is thus not appropriate for certification.
Northern District of California
 United States District Court




                                  13   D.     Question 2

                                  14          The second question Academy seeks to certify for interlocutory appeal is: “Is Relator

                                  15   allowed to conduct discovery and present evidence on her implied false certification claims, which

                                  16   the Court determined to fail the pleading standards under Rule 12(b)(6), as a result of the survival

                                  17   of other claims to which the Court applied a different pleading standard?”1 Mot. at 4.

                                  18          This question is not appropriate for certification because “[i]n general, ‘the discretionary

                                  19   resolution of discovery issues precludes [finding] the requisite controlling question of law’ for

                                  20   immediate certification under § 1292(b).” Echostar Satellite LLC v. Freetech, Inc., No. C 07-

                                  21   06124 JW, 2009 WL 8399038, at *1 (N.D. Cal. Jan. 22, 2009) (quoting White v. Nix, 43 F.3d 374,

                                  22   377–68 (8th Cir. 1994)); see City of Las Vegas v. Foley, 747 F.2d 1294, 1297 (9th Cir. 1984) (A

                                  23   discovery order typically does “not a [present] a ‘controlling question of law’ that would be

                                  24   appropriate for § 1292(b) certification.”). “At most, [Academy] can argue that the discovery will

                                  25   be expensive and time consuming,” but the “Ninth Circuit has specifically rejected the view that a

                                  26
                                  27   1
                                         This question arises from a footnote in the Order in which the Court permitted Relator to take
                                       discovery on loan-level certifications although the complaint did not state a sufficiently specific
                                  28
                                       claim as to those certifications. Order at 15 n.4.
                                                                                          8
                                   1   question is ‘controlling’ if resolution may shorten the time, effort or expense of the lawsuit.” Zitin

                                   2   v. Turley, No. CIV 89-2061-PHX-CAM, 1991 WL 283832, at *1 (D. Ariz. Sept. 19, 1991) (citing

                                   3   In re Cement Antitrust Litig., 673 F.2d at 1027)). Likewise, an immediate appeal of a discovery

                                   4   issue will not materially advance termination of the litigation. Id. Thus, there is no basis to certify

                                   5   the second question for appeal.

                                   6                                       III.      CONCLUSION

                                   7          For the foregoing reasons, Academy’s motion is DENIED.

                                   8          This order disposes of Docket No. 134.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: December 14, 2018
Northern District of California
 United States District Court




                                  13

                                  14                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
